This is a motion for a Certiorari, grounded on the papers returned to the present term between the same parties. Those papers are the plaintiff's affidavit, the record of a suit in Halifax Superior Court, between Austin, Plaintiff, and Rodman, Defendant, with a statement of the *Page 196 
presiding Judge. From a view of these papers, we are of opinion, that a Certiorari should not issue; for it would be entirely useless. The record does not exhibit those (254)  grounds of complaint stated in the affidavit, and we must, upon a view of it, pronounce the same judgment that was pronounced in the Court below, whatever might be our opinion if the Judge's statement formed a part of the case. But so far from its being entered on the record, it is not even referred to; and we cannot perceive how we can incorporate it with, or make it a part of the case. It might possibly be made at the time the cause was tried, or it might have been made a month afterwards. It would, therefore, be vain and useless to issue the writ. The motion must be disallowed.